IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kevin Miles                            :
                                       :
           v.                          :    No. 512 C.D. 2016
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing,            :
                    Appellant          :


                                    ORDER



              NOW, February 17, 2017, having considered appellee’s application for

reargument en banc and appellant’s answer in response thereto, the application is

denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge